Citation Nr: 0402476	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  00-24 558	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a left eye 
disorder claimed as secondary to service-connected right eye 
disability has been received.

2.  Entitlement to an increased rating for service-connected 
right eye disability, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from August 1943 to February 1946.  He then was 
a member of the Marine Corps Reserve from August 1947 to 
September 1947, when he became a member of the National 
Guard.  He served on active duty in the United States Air 
Force from April 1951 until September 1951, followed by 
participation in the Air National Guard from February 1954 to 
March 1955, with active duty from May 1954 to November 1954.  
The appellant was then a member of the Air Force Reserve from 
April 1955 until July 1957, serving on active duty from June 
1955 until July 1957.  Finally, he served on active duty in 
the Air Force from July 1957 until March 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa in which the RO determined that the appellant had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a left eye disorder 
secondary to the service-connected right eye disability and 
denied his claims of entitlement to an increased evaluation 
for the right eye disability and entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) by reason of service-connected disability.

The Board notes that the appellant's claim for secondary 
service connection for a left eye disorder was originally 
denied in an April 1993 rating decision.  The appellant was 
notified the next month and did not appeal.  The April 1993 
rating decision, therefore, represents the last final action 
on the merits.  Glynn v. Brown, 6 Vet. App. 523 (1994).  This 
rating action also represents the last final decision on any 
basis as to the issue of secondary service connection for a 
left eye disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).

In July 2003, a videoconference hearing was held between the 
RO and Washington, D.C. before the undersigned Veterans Law 
Judge who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
that hearing has been associated with the claims file.

The Board notes that the appellant, in his December 2000 
Substantive Appeal, requested a Travel Board hearing.  
However, in March 2001, the appellant submitted a written 
statement in which he waived his right to personally appear 
before a member of the Board and agreed to participate in a 
videoconference hearing as permitted under 38 C.F.R. 
§ 20.700.  The appellant confirmed this waiver during the 
aforementioned July 2003 videoconference hearing.  
Accordingly, any outstanding hearing request has effectively 
been withdrawn.  38 C.F.R. § 20.704(d), (e).  The case is now 
ready for appellate review.

The Board notes that the appellant's claims of entitlement to 
an increased evaluation for his right eye disability and to a 
total disability rating for compensation purposes based upon 
individual unemployability are inextricably intertwined with 
the claim of entitlement to secondary service connection for 
a left eye disorder, which claim is reopened in the decision 
below.  Therefore, consideration of the issues of entitlement 
to an increased evaluation and entitlement to TDIU are 
deferred pending the development delineated in the REMAND 
below.  The underlying issue of entitlement to secondary 
service connection for a left eye disorder will be addressed 
in the REMAND section that follows the ORDER section in the 
decision below.

Finally, the Board also notes that the RO issued a rating 
decision, in February 2003, that denied the appellant's claim 
of entitlement to direct service connection for a left eye 
disorder.  Because the appellant has apparently neither 
initiated nor completed the procedural steps necessary for an 
appeal on this issue, the Board has not included it in its 
consideration of the issues on appeal.


FINDINGS OF FACT

1.  The RO denied secondary service connection for a left eye 
disorder in a rating decision issued in April 1993; the 
appellant was notified of the denial the next month, but he 
did not appeal that denial.  

2.  Additional evidence submitted subsequent to the April 
1993 rating decision that denied the appellant's secondary 
service connection claim was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision that denied the 
appellant's claim for secondary service connection for a left 
eye disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2003).

2.  The evidence received subsequent to the April 1993 rating 
decision and May 1993 notification is new and material, and 
serves to reopen the appellant's claim of entitlement to 
secondary service connection for a left eye disorder.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002); 
38 C.F.R. § 3.156 (2000); 38 C.F.R. § 3.304 (2003); Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the appellant's 
claim of entitlement to secondary service connection for a 
left eye disorder.  After a review of the evidence of record, 
the Board finds that that new and material evidence has been 
received to reopen this claim.  Therefore, that claim is 
reopened and the appellant is entitled to have that claim 
considered de novo.  The case is being remanded to the RO for 
said review.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The April 1993 rating decision, 
the last time the left eye secondary service connection claim 
was finally disallowed on any basis, is final and may not be 
reopened in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the April 1993 
rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).  (The Board notes that 38 C.F.R. 
§ 3.156(a) has been amended, but that the amendment does not 
apply in this case, as it applies only to claims to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  (The veteran's claim to reopen was filed in November 
2000.))

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
eliminating the well-grounded-claim requirement and 
fundamentally altering VA's duty to assist.  

The VCAA did not, though, alter the jurisdictional 
requirement for submitting new and material evidence.  VCAA, 
Pub. L. 106-475, § 3(f), 114 Stat. 2096, 2097-98 (2000).  
Therefore, the former three-step analysis now requires just 
two: a determination of whether the claim should be reopened 
and, if so, an adjudication on the merits after compliance 
with the duty to assist.

The evidence considered by the RO in reaching its April 1993 
rating decision included the appellant's service medical 
records; the appellant's April 1972 claim for service 
connection; the appellant's March 1992 claim for secondary 
service connection; and the reports of VA eye examinations 
rendered in December 1992 and April 1993.  The service 
medical records contain graphs relating to visual field 
examinations of the left eye conducted in 1969, but it is not 
clear if there was any associated diagnosis. 

The evidence added to the claims file after the April 1993 
rating decision denial includes the appellant's May 2000 
claims for an increased evaluation and TDIU; the appellant's 
June 2000 VA Form 21-8940; the appellant's October 2000 claim 
for secondary service connection; VA inpatient and outpatient 
medical records dated between 1999 and 2001; a May 2002 
report relating to private outpatient treatment; the 
appellant's testimony at his May 2002 personal hearing at the 
RO and at his July 2003 videoconference hearing; and various 
written statements submitted by the appellant and his 
representative.

Review of the evidence added to the record since the April 
1993 rating decision reveals that the appellant has testified 
that his eyesight in his left eye has been deteriorating in 
recent years.  The medical evidence of record indicates that 
the appellant's left eye demonstrated 20/40 corrected visual 
acuity in April 1993.  The report of the August 2000 VA 
general medical examination indicated that there were 
findings of macular degeneration in both eyes in 1969.  The 
report of the August 2000 VA eye examination indicated that 
the appellant's left eye demonstrated 20/60 corrected visual 
acuity.  The most recent medical evidence, dated in May 2002, 
indicates that a private doctor examined the appellant and 
determined his left eye best corrected visual acuity to be 
20/80.

The specified basis for final disallowance of the appellant's 
claim for secondary service connection for a left eye 
disorder was that the evidence failed to show that the left 
eye condition was caused by the retinopathy of the right eye.  
The Court has held that the term "disability" as used in 
38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a), 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  The appellant contends that, as a 
result of his service-connected right eye disability, his 
left eye disorder has worsened.  There is no indication in 
the evidence of record of how much, if any, of the 
appellant's overall left eye pathology is due to his right 
eye disability as opposed to other non-service-connected 
medical problems.  Consideration of the factors discussed in 
the Allen case is not reflected in the VA eye examinations or 
in the adjudication of the claim to this point.

Given the material added to the claims file that indicates 
that the appellant has been diagnosed with diminishing left 
eye visual acuity by private and VA health care personnel, 
the evidence added to the record subsequent to the April 1993 
unappealed rating decision provides additional information 
and details that should be considered in order to fairly 
decide the merits of the claim.

The Board concludes that the items of evidence noted above 
are "new" because they are pertinent to the claim and were 
not previously of record.  Having decided that the newly 
presented evidence is "new," the Board also concludes that 
it is "material" in the sense of being relevant to and 
probative of the issue at hand in this case because it tends 
to show that the appellant has decreasing vision in the left 
eye, which decrease has not been explained but might very 
well be accounted for by the effect of the right eye 
pathology.  The new evidence, when viewed with the old 
evidence, raises the possibility that at least some part of 
the appellant's left eye pathology is caused or made worse by 
service-connected right eye disability.  

The Board finds that the evidence submitted subsequent to the 
April 1993 rating decision provides relevant information as 
to the question of whether the appellant suffers from left 
eye pathology secondary to his service-connected right eye 
disability; the Board therefore finds that the evidence cited 
above constitutes new and material evidence sufficient to 
reopen the claim for secondary service connection for a left 
eye disorder.


ORDER

The claim for secondary service connection for a left eye 
disorder is reopened; to that extent only, the claim is 
granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The Court has held that when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that the appellant has been diagnosed with 
diminished visual acuity in the left eye, as well as macular 
degeneration and cataracts, and that service connection for 
right eye retinopathy has been granted.  Judicial 
interpretation of the matter of secondary service connection 
as embodied in 38 C.F.R. § 3.310 requires consideration of 
whether the service-connected disability either causes or 
aggravates another condition.  Id.  There is no indication 
that the RO considered any application of the Allen decision 
to the question of whether any portion of the appellant's 
diagnosed left eye pathology is part of, or related to, the 
right eye disability.  Adjudication on this basis is 
therefore indicated.

The Board notes that, while the case was in appellate status, 
the Court clarified the scope of the duty to assist 
provisions contained in the VCAA.  In particular, the Court 
has found that the provisions of 38 U.S.C.A. § 5103(a) must 
be fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
three claims on appeal and of what part 
of such evidence the Secretary will 
attempt to obtain on his behalf and what 
part he should provide.  He should also 
be told to provide any evidence in his 
possession that is pertinent to any of 
his three claims on appeal.  

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
right eye disability or any left eye 
disorder, not already provided.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claims on appeal, including all VA 
and service department treatment, to the 
extent not already on file.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  The appellant should be scheduled for 
a VA ophthalmologic examination 
specifically to determine the nature, 
severity and extent of the current left 
eye pathology, as well as the severity of 
the service-connected pathology of the 
right eye.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests, including visual field 
examinations, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify objective 
manifestations attributable to the 
appellant's service-connected right eye 
disability.  The examiner should describe 
to what extent, if any, the appellant has 
a left eye condition, including 
cataracts, macular degeneration or 
decreased visual acuity, due to a 
service-connected disability.

The examiner should be requested to 
describe whether any reported pain 
significantly limits the function of the 
appellant's right eye.  If there is no 
pain or if the pain is due to causes 
other than the service-connected right 
eye disability, this should be commented 
upon and the examiner must state the 
reason or cause of the pain.

The examining ophthalmologist should also 
render opinions, with degree of 
probability expressed, regarding:

	(a) whether the appellant's left eye 
pathology is causally or etiologically 
related to military service, pre- or 
post-service trauma, or some other cause 
or causes.  (It is not necessary that the 
exact causes--other than apparent 
relationship to the service connected 
right eye pathology--be delineated.)  The 
examiner should discuss the significance 
of the 1969 visual field examinations.
	(b) whether, based on what is 
medically known about causes or possible 
causes of decreased vision or other eye 
pathology, it is at least as likely as 
not that any left eye disorder was caused 
by the appellant's right eye disability 
as opposed to some other factor or 
factors like age or post-service trauma. 
	(c) whether it is at least as likely 
as not that the appellant's right eye 
disability aggravated or contributed to 
or accelerated any degenerative process 
in his left eye or aggravated any other 
left eye disorder? 
	(d) if the appellant's right eye 
disability aggravated or contributed to 
or accelerated any degenerative process 
in his left eye or aggravated any other 
left eye disorder, to what extent, stated 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors?

Finally, the examiner should describe in 
detail the impact, if any, that the 
appellant's service-connected disability 
has on his employability.  (The examiner 
must provide a comprehensive report 
including complete a rationale for all 
conclusions reached.)

4.  Thereafter, the RO should 
readjudicate the claims.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 7 
Vet. App. 439 (1995). 

5.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



